Citation Nr: 9933170	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  95-23 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to September 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the benefit claimed on appeal.  During the 
pendency of this appeal, the veteran moved to Florida, and 
jurisdiction over his case was transferred to the St. 
Petersburg, Florida, RO.

In April 1998, the Board remanded the issue to the RO for 
further development.  The requested developments have been 
accomplished and the case is now ready for appellate review.

In August 1999, a Travel Board hearing was held by the 
undersigned Member of the Board at the RO.  The hearing was 
conducted under authority granted to the Chairman of the 
Board.  A transcript of that hearing is of record in the 
claims file.


FINDINGS OF FACT

1.  The veteran has a current, clear medical diagnosis of 
PTSD.

2.  The veteran experienced inservice stressors which are 
substantially corroborated by credible supporting evidence.

3.  The veteran's April 1993 VA psychiatric examination 
diagnosed PTSD, based on the veteran's in-service stressors.



CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1154, 5017 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.303, 3.304(f) (1996), (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
entitlement to service connection is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); that is, he has presented a claim that is plausible.  
Further, he has not alleged nor does the evidence show that 
any records of probative value, which could be associated 
with the claims folder and that have not already been sought, 
are available.  The Board accordingly finds that the duty to 
assist the veteran, as mandated by § 5107(a), has been 
satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 38 C.F.R. § 3.304(f) (1999).  Although the new 
regulation purports to essentially restate the three 
essential elements previously in effect, the timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, and, if so, the Board 
must apply the more favorable regulation.  VAOPGCPREC 11-97; 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the change to the regulation as it 
pertains to this case is not so significant that the Board is 
unable to proceed.  As there is no essential substantive 
change affecting this case, neither the old nor the new 
provisions are more liberal as affects this claim.  

Under the old regulations, service connection for PTSD 
required (i) a current, clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor); (ii) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (iii) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  Under the new regulations, 
service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) medical evidence establishing a link 
between current symptoms and an in-service stressor, and 
(iii) credible supporting evidence that the claimed in-
service stressor occurred.  

When asked to interpret the old regulations, with respect to 
the first element (a diagnosis of PTSD), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeal) (the Veterans Claims Court) 
held that "a clear (that is, unequivocal) PTSD diagnosis by 
a mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 139 
(1997).  Moreover, the Veterans Claims Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the former second element, now third element 
(an in-service stressor), the Veterans Claims Court 
determined that the evidence necessary to establish that the 
claimed stressor actually occurred varied depending on 
whether it could be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991 & 
Supp. 1999).  The Veterans Claims Court held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.304(d), (f) (1999); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  

Under the old regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the new 
regulations, the reference to combat citations was removed.  
Nonetheless, under both the old and the new regulations, if 
the "claimed stressor [was] not combat related, a veteran's 
lay testimony regarding in-service stressors [was] 
insufficient to establish the occurrence of the stressor and 
must be corroborated by 'credible supporting evidence'."  
Cohen, 10 Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Doran v. Brown, 6 Vet. App. 283 
(1994)).  

As an initial matter, the Board notes that the service 
records do not support a finding that the veteran was engaged 
in combat, nor has he so claimed.  Rather, he maintains that 
he developed PTSD as a result of an incident wherein he 
volunteered for a helicopter crash clean-up operation, 
including removal of bodies.  A review of the veteran's 
service medical records reveals no complaints, 
symptomatology, or findings of a psychiatric disorder.  The 
August 1977 separation examination report demonstrates a 
normal psychiatric evaluation.

Post service medical evidence is devoid of a diagnosis of or 
treatment for PTSD.  In March 1993, the veteran filed his 
claim.  In an April 1993 VA PTSD examination report, the 
veteran described essentially three stressful experiences 
while on active duty.  First, he related he was robbed at gun 
point; second, he was walking with a Korean female one night 
and was beaten up; and third, he noted that he was involved 
in a helicopter crash clean-up and had to pick up body parts.  
He complained that he had nightmares about a gun to his head, 
saw things in Korea, and self-medicated with drugs and 
alcohol.  After a mental status examination, the examiner 
related that the veteran had PTSD.

At a personal hearing in July 1995, the veteran testified as 
to his in-service stressors, including recovering bodies from 
a helicopter crash, being robbed by Korean civilians, and 
being beat up by other Korean civilians while walking with 
his Korean girlfriend.  He described his psychiatric 
symptomatology and early post-service hospitalizations.  The 
veteran also noted that he was receiving Social Security 
benefits because of PTSD.

At a hearing before the Board in August 1999, the veteran 
testified that as to the same three in-service stressors.  He 
remarked that he volunteered for a helicopter search 
assignment and retrieved dead bodies.  He again related that 
he was robbed on one occasion and beat up by Korean civilians 
on another.  He described post-service hospitalizations but 
was told that he had paranoid schizophrenia.  He also 
admitted to having problems with drugs, drinking, and 
shoplifting before the incidents in Korea.  

At the hearing, the veteran submitted two statements from 
buddies he served with in Korea.  One buddy, who was still on 
active duty, indicated that as a crew chief, he flew to the 
site of a helicopter crash as part of a recovery effort.  He 
recalled that the veteran drove the ground convoy to the 
site.  He reflected that a number of medical personnel became 
sick and that he and the veteran were asked to recover human 
remains.  The other letter revealed that the veteran drove to 
the crash site after signing out a vehicle from the company 
motor pool.  He recalled that the veteran told him of a 
person's leg sticking out from under a fuel pod and having to 
gather body parts to place in a body bag.

It is also noted that in response to RO investigation, in 
August 1996 the U.S. Army and Joint Services Environmental 
Support Group verified that there was a fatal helicopter 
crash while the veteran was in Korea.  It could not be 
determined, however, whether soldiers from the veteran's 
outfit participated in the search for the crew.

VA medical records show that the veteran carries a clear 
diagnosis of PTSD which is linked to the in-service 
incidents, including body recovery from a helicopter 
accident.  Although there was no contemporaneous 
corroboration that the appellant's unit participated in the 
search for crew from the helicopter incident, the Board finds 
that the submissions of two separate buddy statements is 
sufficient to corroborate that the stressor actually 
occurred.  Accordingly, with application of the benefit of 
the doubt rule, the Board finds that the criteria to 
establish service connection for PTSD have been in this case.



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is granted.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 

